Citation Nr: 1402105	
Decision Date: 01/15/14    Archive Date: 01/31/14

DOCKET NO.  10-47 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for left ankle sprain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to October 1991 and from December 1992 to April 2009.  He also had a period of active duty for training from April 1983 to August 1983. 

This matter was received by the Board of Veterans' Appeals (Board) from the (VA) Regional Office (RO) in Seattle, Washington.  It is on appeal from a March 2010 rating decision.  In June 2011, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is included in the claims file.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


FINDING OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran's authorized representative withdrew in writing his substantive appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for left ankle sprain.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal concerning the issue of entitlement to an initial rating in excess of 10 percent for left ankle sprain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran's authorized representative withdrew the claim of entitlement to an initial rating in excess of 10 percent for left ankle sprain in a December 2013 written statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.


ORDER

The claim of entitlement to an initial rating in excess of 10 percent for left ankle sprain is dismissed.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


